Citation Nr: 1140388	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-28 770	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In the September 2008 rating decision, the RO also denied the Veteran's claims of entitlement to service connection for residuals of cold weather injuries to the bilateral lower extremities.  While the Veteran expressed disagreement with the RO's denial of those issues and was afforded a statement of the case in June 2009, the Veteran's July 2009 substantive appeal (VA Form 9) specifically stated that he only wished to continue his appeal regarding his service connection claims for bilateral hearing loss and tinnitus.  As such, the Veteran's bilateral lower extremity claims are not in appellate jurisdiction and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The Board subsequently remanded the Veteran's bilateral hearing loss and tinnitus claims for further development in September 2010, February 2011 and June 2011.  That development was completed, and the Veteran's claims were returned to the Board for appellate review.  The Board acknowledges the United States Court of Appeals for Veterans Claims' (the Court's) holding in Stegall v. West, 11 Vet. App. 268 (1998), that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  However, since the Veteran's tinnitus claim is being granted in full, as discussed below, compliance with the Board's prior Remand instruction in regards to the present claim is rendered moot.  

The record reflects that the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW).  However, in correspondence received in March 2011, the Veteran revoked VFW's authority to represent him, and has not designated another representative.  As such, the Board recognizes that the Veteran is now proceeding pro se in this appeal.

In an August 2011 rating decision, the VA Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for bilateral hearing loss; a 20 percent evaluation was assigned, effective May 14, 2008.  The Veteran has not disagreed with the assigned evaluation or effective date.  Therefore, that matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In the present case, the Board notes that the Veteran has not asserted that his tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the Veteran's claim has been expanded to include the theory of secondary service connection.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  Since the Veteran's claim is being granted, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's tinnitus is causally-related to his service-connected bilateral hearing loss.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is proximately due to or the result of his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim of entitlement to service connection for tinnitus is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

Discussion

Initially, the Board observes that the Veteran has asserted his tinnitus claim under the theories of direct and secondary service connection.  Since the Board is granting the Veteran's claim under the theory of secondary service connection, the laws and regulations concerning direct service connection will not be discussed and the Board will, instead, focus its analysis of the Veteran's claim under the theory of secondary service connection.  

Concerning element (1), evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with tinnitus.  See e.g., a private treatment record dated in December 2002, the December 2010 VA examination report, March 2011 addendum to the December 2010 VA examination report and the July 2011 VA opinion.  Moreover, the Veteran has consistently asserted that he suffers from bilateral tinnitus.  See e.g., statements from the Veteran dated in May 2008, August 2009, August 2010 and January 2011.  As previously noted, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

Moreover, the fact that the Veteran has hearing loss adds to the credibility of the Veteran's contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the AMC has granted service connection for hearing loss in this case because the evidence was at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of experience tinnitus, and element (1) has been thoroughly demonstrated.  

Further, as discussed in the Introduction, the AMC granted the Veteran's claim of entitlement to service connection for bilateral hearing loss in the August 2011 rating decision.  Thus, remaining question is whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  

The December 2010 VA examiner failed to render a nexus opinion which addressed the Veteran's claim under the theory of secondary service connection.  In the February 2011 and June 2011 Board Remands, the Board outlined Training Letter 10-02, issued in March 2010, regarding the adjudication of claims for hearing loss and tinnitus.  In pertinent part, the Board observed that Training Letter 10-02 indicated that sensorineural hearing loss is the most common cause of tinnitus, but there are other known causes.  Indeed, the February 2011 Board Remand instructed that the Veteran's VA claims file should be returned to the December 2010 VA examiner so that he may offer an opinion concerning a possible relationship between the Veteran's bilateral hearing loss and tinnitus.  Nonetheless, in the March 2011 addendum to the December 2010 VA examination, the VA examiner failed to provide such an opinion.  The Veteran's claim was returned to the Board.  

In the June 2011 Board Remand, the Board noted the absence of a medical nexus concerning a possible relationship between the Veteran's bilateral hearing loss and tinnitus, and instructed that such an opinion be obtained by a VA audiologist other than December 2010 VA examiner.  Again, the Board specifically noted Training Letter 10-02, indicating that sensorineural hearing loss is the most common cause of tinnitus.  

In a July 2011 VA opinion, a VA audiologist opined that the Veteran's tinnitus was not related to his bilateral hearing loss, reasoning that "tinnitus does not cause hearing loss or vice verse."  See the July 2011 VA opinion.  The Board concludes that this opinion is inadequate because it directly contradicts VA's own policies regarding the development and adjudication of hearing loss and tinnitus claims contained within Training Letter 10-02.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 4.2 (2011).  

Rather than remand this claim, once again, to get another opinion as to the likelihood that tinnitus is proximately due to the now service-connected hearing loss, the Board concludes that reasonable doubt should be given regarding this connection.  38 U.S.C.A. § 5107(b).  

The positive evidence of record consists of the provisions cited from The MERCK Manual and the Veteran's service-connected sensorineural hearing loss.  The AMC has granted the Veteran's claim seeking service connection for bilateral hearing loss above, and the evidence of record reflects that the Veteran has a diagnosis of tinnitus.  See e.g., a private treatment record dated in December 2002, the December 2010 VA examination report, March 2011 addendum to the December 2010 VA examination report and the July 2011 VA opinion.  The cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss with which the Veteran in this case has been diagnosed.  Finally, the Board has determined that the Veteran's contentions that he experiences tinnitus constitute competent and credible evidence upon which the Board may rely in making its decision.  

Thus, based on the Veteran's service-connected bilateral hearing loss, his diagnosis of tinnitus and the provisions from The MERCK Manual noted above, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's tinnitus is as likely the result of or associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


